—Order unanimously affirmed, without costs. Memorandum: None of the writings relied upon by the plaintiff was sufficient to constitute a valid notice of claim, and several of them were not served, as required by statute, upon the "governing body” (Education Law § 3813 [1]; Parochial Bus Sys. v Board of Educ., 60 NY2d 539; P. J. Panzeca, Inc. v Board of Educ., 29 NY2d 508, 509, *325rearg dismissed 29 NY2d 749). (Appeal from order of Supreme Court, Oneida County, Murphy, J. — late notice of claim.) Present — Dillon, P. J., Doerr, Denman, Boomer and Pine, JJ.